Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 14, 2020

The Court of Appeals hereby passes the following order:

A20E0023. DOURESSEAUX v. THOMAS.

      On January 10, 2020, Jasmine Douresseaux, pro se, filed an Emergency Motion
for Relief asking this Court to stay a “Final Order and Parenting Plan.”1 Court of
Appeals Rule 40 (b), governing emergency motions, mandates that such motions
contain “a stamped ‘filed’ copy of the order being appealed,” as well as “a stamped
‘filed’ copy of the notice of appeal, if one has been filed in the trial court.” Court of
Appeals Rule 40 (b) (2) and (3). Although Douresseaux’s emergency motion relates
to a January 9, 2020 order of the trial court denying her motion for new trial, she has
not included a “stamped filed” copy of this order with her motion. Instead, she has
included the trial court’s November 8, 2018 “FINAL ORDER AND PARENTING
PLAN.” Based upon Douresseaux’s failure to include the order from which she seeks
relief, her Emergency Motion for Relief is hereby DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/14/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
        The relief sought by Douresseaux can largely be obtained by filing a notice
of appeal and the payment of costs in the trial court. See Court of Appeals Rule 40
(a); Caldwell v. Meadows, 312 Ga. App. 70, 77 (4) (717 SE2d 668) (2011).